Title: John Adams to Abigail Adams Smith, 21 February 1797
From: Adams, John
To: Smith, Abigail Adams


          
            Dear Child:
            Philadelphia, Feb. 21st, 1797.
          
          I believe I have not acknowledged your favour of the 20th January, which I received in its season.
          I hope your apprehensions that “the party who have embarrassed the President, and exerted themselves to divide the election, will endeavour to render my situation as uncomfortable as possible,” will be found to be without sufficient foundation; I have seen, on the contrary, a disposition to acquiesce, and hope it will increase. I am not at all alarmed; I know my countrymen very well.
          If the way to do good to my country, were to render myself popular, I could easily do it. But extravagant popularity is not the road to public advantage.
          By the 4th of March I shall know what to do. I cannot build my house till the foundation is laid; at present I know not what house I shall have, nor what means to furnish it. These things will be determined in ten days. At present I believe it will be best for your mother to remain where she is until October. I shall go to her as soon as I can.
          Your brother John continues to give the highest satisfaction to government by his great industry, his deep discernment, his independent spirit, and his splendid talents. I hear such commendations of him as no other man abroad obtains.
          In your solitary hours, my dear daughter, you will have a

delightful opportunity of attending to the education of your children, to give them a taste and attachment to study, and to books. A taste for science and literature, added to a turn for business, never can fail of success in life. Without learning, nothing very great can ever be accomplished in the way of business. But not only a thirst for knowledge should be excited, and a taste for letters be cultivated, but prudence, patience, justice, temperance, resolution, modesty, and self-cultivation, should be recommended to them as early as possible. The command of their passions, the restraint of their appetites, reverence for superiors, especially parents, a veneration for religion, morals, and good conduct.
          You will find it more for your happiness to spend your time with them in this manner, than to be engaged in fashionable amusements, and social entertainments, even with the best company.
          But I must restrain myself, and subscribe the name of your affectionate father,
          
            John Adams.
          
        